FILED

JUN 1 0 2014
UNITED STATES DISTRlCT COURT
FoR THE DISTRICT oF coLUMB1A clerk, U-S- District and
bankruptcy Courts

Michael Lafayette Jackson, )
)
Plaintiff, )

) ..

v. ) Civil Action No. / q 7 
)
United States of America, )
)
Defendant. )
)
MEMORANDUM OPINION

This matter is before the Court on review of plaintiffs pro se complaint and application
to proceed in forma pauperz`s. The application will be granted and the case will be dismissed
pursuant to 28 U.S.C. § 191 S(e)(Z)(B)(ii) (requiring dismissal of a case upon a determination that
the complaint fails to state a claim upon which relief may be granted).

Plaintiff is a resident of the District of Columbia suing the United States. He alleges,
among other things, that "certain government agencies and individuals have committed fraud"
and have "attempted to intimidate [him] to move from the washington D.C. area." Compl. at l.
Plaintiff lists individuals residing in Maryland who he "believe[s] are to be or affiliated with"
the Department of Homeland Security and the Federal Bureau of Investigation. Plaintiff then
recounts in a lengthy narrative various and seemingly unrelated "experience[s]" dating back to
1996 that the listed individuals allegedly "controlled." Id. at 2.

Plaintiff has demanded no relief. However, he "add[s]" that he has notified the
Department of Justice "on this matter" but has not "heard back from them . . . ." Id. at 6. To

the extent that plaintiff is seeking an investigation of his claims, the United States Attorney
l

General has absolute discretion in deciding whether to investigate claims for possible criminal or
civil prosecution. As a general rule applicable to the circumstances of this case, such decisions
are not subject to judicial review. Shoshone-Bannock Tribes v. Reno, 56 F.3d 1476, 1480-81
(D.C. Cir. 1995); see accord Wightman-Cervantes v. Mueller, 750 F. Supp. 2d 76, 81 (D.D.C.
20l0) (citing cases); Martinez v. U.S., 587 F. Supp. 2d 245, 248-49 (D.D.C. 2008) (same).

Hence, this case will be dismissed. A separate Order accompanies this Memorandum Opinion.

 
 

   

ta District Judge

j yA/L¢.j

Date: June 7 ,2014